Exhibit 10(n)

Oncor Electric Delivery Company LLC

Director Stock Appreciation Rights Plan

SECTION 1. Purpose. The Oncor Electric Delivery Company LLC Director Stock
Appreciation Rights Plan (the “Plan”) is designed:

(a) to promote the long term financial interests and growth of Oncor Electric
Delivery Company LLC (the “Company”, an indirect subsidiary of Energy Future
Holdings Corp., “EFH”) by attracting and retaining management and other
personnel and key service providers, and motivating such personnel by means of
growth-related incentives to achieve long-range goals; and

(b) to further the alignment of interests of participants with those of the
equity holders of the Company through opportunities for participation in the
appreciation of the Company.

SECTION 2. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:

“Affiliate” means with respect to any Person, any entity directly or indirectly
controlling, controlled by or under common control with such Person.

“Award” means any award of SARs made under Section 5 of the Plan.

“Award Letter” means any written notice, agreement, or other document evidencing
any Award.

“Base Price” means the Fair Market Value per equity unit of the Company on the
date of grant.

“Cause” means with respect to a Participant: (i) if, in carrying out his or her
duties to the Company, Participant engages in conduct that constitutes (a) a
breach of his or her fiduciary duty to the Company, its Subsidiaries or its
shareholders, (b) gross neglect or (c) gross misconduct resulting in material
economic harm to the Company and its Subsidiaries, taken as a whole, or
(ii) upon the indictment of the Participant, or the plea of guilty or nolo
contendere by Participant to, a felony or a misdemeanor involving moral
turpitude.

“Change in Control” means, in one or a series of related transactions, (i) the
sale of all or substantially all of the consolidated assets or capital stock of
EFH, Oncor Electric Delivery Holdings Company LLC (“Oncor Holdings”), or the
Company to a person (or group of persons acting in concert) who is not an
Affiliate of any member of the Sponsor Group; (ii) a merger, recapitalization or
other sale by EFH, any member of the Sponsor Group or their Affiliates, to a
person (or group of persons acting in concert) of EFH Common Stock that results
in more than 50% of EFH Common Stock (or any resulting company after a merger)
being held by a person (or group of persons acting in concert) that does not
include any member of the Sponsor Group or any of their respective Affiliates;
or (iii) a merger, recapitalization or other sale of common stock by EFH, any
member of the Sponsor Group or their Affiliates, after which the Sponsor Group
owns less than 20% of the common stock of, and has the ability to appoint less
than a majority of the directors to the board of directors of, EFH (or any
resulting company after a merger); and with respect to any of the events
described in clauses (i) and (ii) above, such event results in any person (or
group of persons acting in concert) gaining control of more seats on the board
of directors of EFH than the Sponsor Group; provided, however, that
notwithstanding the foregoing, (x) clause (i) above shall be deemed not to
include any reference to EFH, and clauses (ii) and (iii) shall not apply, in
each case, for the purposes of interpreting the termination or applicability of
any puts, calls, right of first offer or release from other transfer
restrictions upon Transfers of Units or equity units of Oncor Holdings,
(y) clause (i) above shall be deemed not to include any reference to Oncor



--------------------------------------------------------------------------------

Holdings for the purposes of interpreting the termination or applicability of
any puts, calls, right of first offer or release from other transfer
restrictions upon Transfers of Units and (z) clause (i) above shall be deemed
not to include any reference to the Company for the purposes of interpreting the
termination or applicability of any puts, calls or release from transfer
restrictions upon Transfers of equity units of Oncor Holdings.

“Closing Date” means October 10, 2007.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Committee” means the Organization and Compensation Committee of the Oncor
Board, any other committee of the Oncor Board specified by the Oncor Board as
the “Committee” hereunder, or, if no such committee is appointed, the Oncor
Board.

“EFH Common Stock” means shares of common stock, no par value, of EFH.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, with respect to a Participant, the fair market value
of a corresponding number of Units (or any successor common equity of an IPO
Vehicle) on the date of determination as calculated pursuant to the following
provisions: (i) if there is a public market for Units (or any successor common
equity of an IPO Vehicle) on such date, the average of the high and low closing
bid prices of Units (or any successor common equity of an IPO Vehicle), as
applicable, on such stock exchange on which the shares are principally trading
on the date in question, or, if there were no sales on such date, on the closest
preceding date on which there were sales of shares or, (ii) if there is no
public market for the Units (or any successor common equity of an IPO Vehicle),
on a per share basis, the Fair Market Value of the Units (or any successor
entity of an IPO Vehicle), as applicable, on any given date, as determined
reasonably and in good faith by the Oncor Board, which shall not take into
account any minority interest discount and shall not take into account a
discount for illiquidity of Units (or any successor common equity of an IPO
Vehicle) or SARs, as applicable, in excess of any illiquidity discount
applicable to Units (or any successor common equity of an IPO Vehicle),
generally.

“Fiscal Year” means each of the 2008, 2009, 2010, 2011, 2012, 2013 and 2014
fiscal years of the Company.

“Grant Date” means the date on which Stock Appreciation Rights are granted to a
Participant.

“Group” means, “group” as such term is used for purposes of Sections 13(d) or
14(d) of the Exchange Act.

“IPO Vehicle” means an Affiliate of the Company (the material assets of which
consist only of its direct or indirect interest in the Company, or the assets of
the Company) used for the purposes of effecting a Public Offering (as defined in
the Director Stockholder’s Agreement) of the vehicle holding the assets of the
Company.

“EFH Management Stockholder” means an individual Senior Leadership Team
management stockholder who is party to a management stockholder’s agreement with
EFH and Texas Energy Future Holdings Limited Partnership.

“EFH Realization Event” means any transaction or completion of a series of
transactions that results, directly or indirectly, in (1) the EFH Management
Stockholders being entitled to realize in respect of their EFH Common Stock,
cash and/or publicly traded securities after the Oncor Closing Date, but
excluding any ordinary course repurchases of EFH Common Stock from any
particular EFH

 

2



--------------------------------------------------------------------------------

Management Stockholder(s) or (2) EFH realizing in respect of its Units, cash
and/or publicly traded securities (including Units held by EFH, if then publicly
traded and freely marketable securities) after the Oncor Closing Date, but
excluding any sale of Units to any director, Employee or other Person having a
relationship with the Company or any other Service Provider.

“IPO Vehicle” means an Affiliate of the Company (the material assets of which
consist only of its direct or indirect interest in the Company, or the assets of
the Company) used for the purposes of effecting a Public Offering (as defined in
the Management Stockholder’s Agreement) of the vehicle holding the assets of the
Company.

“Liquidity Event” means the first to occur of any transaction or completion of a
series of transactions that results, directly or indirectly (including
indirectly in an Indirect Valuation Event), in EFH realizing in respect of its
Units, cash and/or publicly traded securities (including Units held by EFH, if
then publicly traded and freely marketable securities) having a market value
that at least equals the Oncor Return or the Oncor IRR, provided that if more
than 25% of the aggregate amount realized is in the form of publicly traded
securities, no portion of such excess may be taken into account in determining
the Oncor Return or Oncor IRR until such securities are sold for cash in
accordance with the terms of the Plan. An “Indirect Valuation Event” means
transactions pursuant to which the Sponsor Group realizes return in respect of
their shares of EFH common stock, in which case “Liquidity Event” shall be
determined based upon consideration so realized that is indirectly attributable
to the Units held by EFH, as determined in good faith by the Committee.

“Director Stockholder’s Agreement” means that certain Director Stockholder’s
Agreement between the Participant, the Company and Oncor Management Investment
LLC.

“Management Unit” means such term as defined in the Director Stockholder’s
Agreement.

“Marketable Securities” means (i) prior to a public offering, the equity
securities of any acquiring entity that gains control of EFH or (ii) the
registered EFH Common Stock following a public offering.

“Measurement Date” means any date upon which a Liquidity Event occurs.

“Oncor Board” means the Board of Directors of the Company.

“Oncor Closing Date” means the closing date of the minority sale of outstanding
membership interests in the Company to Texas Transmission Investment LLC
pursuant to the Contribution and Subscription Agreement, dated as of August 12,
2008.

“Oncor IRR” means an amount equal to a pretax compounded annual internal rate of
return of at least 12% on the approximately $7.5 billion value of the equity in
Oncor Holdings held by EFH on the Closing Date. For the avoidance of doubt, any
calculation of Oncor IRR will take into account cash dividends or other cash
distributions paid on such equity in Oncor Holdings, as well as the value of
equity if and when it becomes publicly traded.

“Oncor Return” means on any given date, an amount equal to the product of 2.0
(2.5 in respect of Fiscal Years 2016 and 2017) times the approximately $7.5
billion value of the equity in Oncor Holdings held by EFH on the Closing Date.
For the avoidance of doubt, any calculation of Oncor Return will take into
account cash dividends or other cash distributions paid on such equity in Oncor
Holdings, as well as the value of equity if and when it becomes publicly traded.

“Participant” means any individual designated in Section 4 as being eligible for
an Award, and selected by the Committee, to receive an Award under the Plan.

 

3



--------------------------------------------------------------------------------

“Person” means “person,” as such term is used for purposes of Section 13(d) or
14(d) of the Exchange Act.

“Plan Account” means a notional account maintained by the Company for each
Participant for purposes of determining amounts that will be payable to such
Participant.

“Service Recipient” means the Company, any Subsidiary of the Company, or any
Affiliate of the Company that satisfies the definition of “service recipient”
within the meaning of Treasury Regulation Section 1.409A-1 (or any successor
regulation), with respect to which the person is a “service provider” within the
meaning of Treasury Regulation Section 1.409A-1 (or any successor regulation).

“Sponsor Group” means the investment funds affiliated with Kohlberg Kravis
Roberts & Co. L.P., TPG Capital, L.P. and Goldman, Sachs & Co.

“Stock Appreciation Right” or “SAR” means the right to receive a cash payment
(except as otherwise provided in Section 5(f)(i) hereof) equal to the increase
in the Fair Market Value on the date of exercise of one Unit over the Base Price
of such Unit.

“Subsidiary” means any corporation or other entity in an unbroken chain of
corporations or other entities beginning with the Company if each of the
corporations or other entities, or group of commonly controlled corporations or
other entities, other than the last corporation or other entity in the unbroken
chain then owns stock or other stock interests possessing 50% or more of the
total combined voting power of all classes of stock or other stock interests in
one of the other corporations or other entities in such chain.

“Unit” means equity units of the Company or any successor IPO Vehicle, which may
be authorized but unissued, or issued and reacquired, and including any
successor equity security.

SECTION 3. Administration of the Plan.

The Committee shall have the power and authority to administer, construe and
interpret the Plan, to make rules for carrying it out, to make changes in such
rules and to waive any terms or conditions of an Award (including without
limitation, accelerating or waiving any vesting conditions). Any such
interpretations, rules, and administration shall be consistent with the basic
purposes of the Plan. Any action of a majority of the members of the Committee
taken at a meeting, or action taken without a meeting by unanimous written
consent, shall constitute action by the Committee.

The Committee may delegate to the Chief Executive Officer and to other senior
officers of the Company its duties under the Plan, subject to applicable law and
such conditions and limitations as the Committee shall prescribe, except that
only the Committee may designate and make Awards to Participants.

The Committee may employ counsel, consultants, accountants, appraisers, brokers
or other persons. The Committee, the Company, and the officers and directors of
the Company shall be entitled to rely upon the advice, opinions or valuations of
any such persons. All actions taken and all interpretations and determinations
made by the Committee in good faith shall be final and binding upon all
Participants, the Company and all other interested persons. No member of the
Committee, nor employee or representative of the Company shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or the Awards, and all such members of the Committee,
employees and representatives shall be fully protected and indemnified to the
greatest extent permitted by applicable law by the Company with respect to any
such action, determination or interpretation.

 

4



--------------------------------------------------------------------------------

SECTION 4. Eligibility. The Committee may from time to time make Awards under
the Plan to such non-employee members of the Oncor Board or other persons having
a relationship with Company or any other Service Recipient, and in such form and
having such terms, conditions and limitations as the Committee may determine.

SECTION 5. Awards.

(a) Grant and Form of Awards. From time to time, prior to the termination of the
Plan pursuant to Section 10, the Committee may make Awards to Participants under
the Plan, which shall be evidenced by an Award Letter. The terms, conditions and
limitations of each Award shall be set forth in the Award Letter, consistent
with the terms of the Plan. A Participant may be granted multiple Awards, having
different Base Prices.

(b) Establishment of Plan Account. The Company shall establish a Plan Account
for each Participant. At the time an Award is granted to a Participant, his or
her Plan Account shall be credited with a number of SARs, which number of SARs
shall be determined at the discretion of the Committee at the time of grant of
such Award. A Participant shall not be vested in any Award by reason of having
SARs credited to his or her Plan Account unless the vesting conditions as set
forth in Section 5(c) of this Plan and vesting conditions set forth in the
Participant’s Award Letter are deemed satisfied by the Committee.

(c) Vesting and Exercisability.

(i) Unless otherwise set forth in the Award Letter, so long as the Participant
continues to provide services to the Company or any other Service Recipients,
the SARs shall become vested (but not exercisable) pursuant to the following
schedules: the SARs shall become vested in equal quarterly installments, over
the two year period commencing on the Grant Date.

(ii) All vested SARs shall become exercisable pursuant to one of the following
events:

 

  A. Unless otherwise provided in an Award Letter, upon the occurrence of a
termination of Participant’s service with the Company or any other Service
Recipient (for any reason other than Cause) in connection with or following the
occurrence of a Change in Control, the SARs shall immediately vest and the
vested SARs shall become immediately exercisable as to 100% of the Units subject
to such SARs immediately prior to the Change in Control.

 

  B. Unless otherwise provided in an Award Letter, upon the occurrence of an EFH
Realization Event, subject to the Participant’s continued service with the
Company on the date of the event, the vested SARs shall become immediately
exercisable as to the Units subject to such vested SARs immediately prior to the
EFH Realization Event in connection with such EFH Realization Event in the same
proportion as, as applicable, (1) the EFH Management Stockholders are entitled
in such EFH Realization Event to realize liquidity in respect of their EFH
Common Stock held on the Oncor Closing Date or (2) EFH realizes liquidity in
such EFH Realization Event in respect of the equity in Oncor Holdings held by
EFH on the Oncor Closing Date, in each case unless the Committee shall determine
otherwise.

 

  C.

Notwithstanding any of the above and unless otherwise provided in an Award
Letter, upon the termination of Participant’s service with the Company or any
other Service Recipient (for any reason other than Cause) prior to the
exercisability of the then vested SARs, the Participant’s vested SARs as of the
Participant’s termination of service shall remain outstanding and shall become

 

5



--------------------------------------------------------------------------------

 

exercisable with respect to such vested SARs, as follows: (x) upon a (i) Change
in Control or (ii) Liquidity Event, then 100% of the Units subject to such
vested SARs shall become exercisable and (y) upon an EFH Realization Event, then
a percentage of the Units subject to such vested SARs shall become exercisable
in the same proportion as, as applicable (i) the EFH Management Stockholders are
entitled in such EFH Realization Event to realize liquidity in respect of their
EFH Common Stock held on the Oncor Closing Date or (ii) EFH realizes liquidity
in such EFH Realization Event in respect of the equity in Oncor Holdings held by
EFH on the Oncor Closing Date, in each case unless the Committee shall determine
otherwise.

(iii) Provided, further, in the event of a termination of services with the
Company or any other Service Recipient for Cause all SARs (whether or not
vested), shall immediately expire without any entitlement to payment therefor.

(iv) Notwithstanding the foregoing, the Oncor Board or the Committee reserves
the right to accelerate vesting and exercisability of a Participant’s award
under this Plan.

(v) Any Participant who holds SARs shall have the right to have credited to a
bookkeeping account of the Company an amount to reflect any cash dividends that
are paid in respect of Units held by Unitholders, as if the Participant had
actually been issued Units, rather than SARs, on the date the SARs were
granted. Such amounts shall be distributed on the earliest to occur of death,
disability, separation from service, unforeseeable emergency or a change in
control, in each case as defined in the final regulations under Section 409A
issued by the Internal Revenue Service (“Section 409A of the Code”) (a
“Permissible Payment Event”). Amounts shall be credited under this paragraph
only to the extent such cash dividends are declared during the period beginning
on the date the SARS are granted and ending on the Permissible Payment Event or,
if earlier, the date the Participant exercised the SARs.

(d) Exercise of SARs.

(i) Person Eligible to Exercise. During the lifetime of the Participant, only
the Participant (or his or her duly authorized legal representative) may
exercise the SARs or any portion thereof. After the death of the Participant,
any exercisable portion of the SARs may, prior to the time when the SARs become
unexercisable under Section 5(e) below, be exercised by his personal
representative or by any person empowered to do so under the Participant’s will
or under the then applicable laws of descent and distribution.

(ii) Partial Exercise. Any exercisable portion of the SARs, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the SARs or portion thereof becomes unexercisable under Section 5(e) below.

(iii) Manner of Exercise. The SARs, or any exercisable portion thereof, may be
exercised solely by delivering to the office of the Corporate Secretary all of
the following prior to the time when the SARs or such portion becomes
unexercisable under Section 5(e) below:

 

  A. Notice in writing signed by the Participant or the other person then
entitled to exercise the SARs or portion thereof, stating that the SARs or
portion thereof is thereby exercised, such notice complying with all applicable
rules established by the Committee;

 

  B. In the event the SARs or portion thereof shall be exercised pursuant to
Section 5(d)(i) by any person or persons other than the Participant, appropriate
proof of the right of such person or persons to exercise the SARs.

 

6



--------------------------------------------------------------------------------

(e) Effect of Termination. Except as otherwise provided in Section 5(c)(iii),
the Participant may not exercise the vested SARs to any extent after the tenth
anniversary of the date of grant.

(f) Calculation of Payment of Awards; Form of Payment.

(i) Any Award not previously forfeited shall entitle the Participant, upon the
valid exercise of the Award in respect of exercisable SARs, to receive a cash
payment equal to the product of (A) the difference between the Fair Market Value
of one equity unit of the Company on the date of the event giving rise to the
payment minus the Base Price, and (B) the number of SARs exercised by the
Participant; provided, however, that upon the initial public offering (“IPO”) of
Units or a successor IPO vehicle, at the election of the Oncor Board, SARs shall
be payable solely in Units, cash, or a combination thereof, having a Fair Market
Value equivalent to the number of SARs held by such Participant and calculated
herein.

(ii) Payment of any SARs will be made no later than thirty (30) days following
the date of exercise.

SECTION 6. Adjustments

In the event of any stock split, spin-off, share combination, reclassification,
recapitalization, liquidation, dissolution, reorganization, merger, Change in
Control, payment of a dividend (other than a cash dividend paid as part of a
regular dividend program) or other similar transaction or occurrence which
affects the equity securities of the Company or the value thereof, the Committee
shall (i) adjust the number and kind of shares subject to the Plan and available
for or covered by Awards, (ii) adjust the share prices related to outstanding
Awards, and/or (iii) take such other action (including, without limitation
providing for payment of a cash amount to holders of outstanding Awards), in
each case as is reasonably necessary to address, on an equitable basis, the
effect of the applicable corporate event on the Plan and any outstanding Awards,
without adverse tax consequences under Section 409A of the Code. Any such
adjustment made or action taken by the Committee, in good faith, in accordance
with the preceding sentence shall be final and binding upon holders of Awards
and upon the Company.

SECTION 7. Change in Control

In the event of a Change in Control: (a) if determined by the Committee under
this Plan or otherwise determined by the Committee in its sole discretion, any
outstanding Awards then held by Participants which are unexercisable or
otherwise unvested may automatically be deemed exercisable or otherwise vested
as of immediately prior to such Change in Control and (b) the Committee may, to
the extent determined by the Committee to be permitted under Section 409A of the
Code, but shall not be obligated to: (i) cancel such Awards for fair value (as
determined in the sole discretion of the Committee), which shall equal the
excess, if any, of the value of the consideration to be paid in the Change in
Control transaction to holders of the same number of shares subject to such SARs
(or, if no consideration is paid in any such transaction, the Fair Market Value
of the shares subject to such SARs) over the aggregate Base Price of such SARs;
(ii) provide for the issuance of substitute awards that will substantially
preserve the otherwise applicable terms of any affected Awards previously
granted hereunder, as determined by the Committee in its sole discretion; or
(iii) provide that for a period of at least ten business days prior to the
Change in Control, any SARs shall be exercisable as to all shares subject
thereto and that upon the occurrence of the Change in Control, such SARs shall
terminate and be of no further force and effect.

SECTION 8. Amendment and Termination

(a) The Committee shall have the authority to make such amendments to any terms
and conditions applicable to outstanding Awards as are consistent with this
Plan, provided that any amendment (i) that materially disadvantages the
Participant shall not be effective, unless and until the Participant has
consented thereto in writing and (ii) that disadvantages the Participant in more
than a de minimis way but less than a

 

7



--------------------------------------------------------------------------------

material way shall require the consent of Participants holding a majority of the
equity interests held by the Participants, except in each case as such
modification is provided for or contemplated in the terms of the Award or this
Plan.

(b) The Oncor Board may amend, suspend or terminate the Plan, except that no
such action, other than an action under Section 6, 7 or 8(c) hereof, may be
taken which would, without shareholder approval, decrease the price of
outstanding Awards, change the requirements relating to the Committee, or extend
the term of the Plan. However, any such action (i) that materially disadvantages
the Participant shall not be effective, unless and until the Participant has
consented thereto in writing and (ii) that disadvantages the Participant in more
than a de minimis way but less than a material way shall require the consent of
Participants holding a majority of the equity interests held by the
Participants, except as such modification is provided for or contemplated in the
terms of the Award or this Plan.

(c) This Plan is intended to comply with Section 409A of the Code and will be
interpreted in a manner intended to comply with Section 409A of the Code.
Notwithstanding anything herein to the contrary, (i) if at the time of the
Participant’s termination of services with any Service Recipient the Participant
is a “specified employee” as defined in Section 409A of the Code, and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of service is necessary in order to
prevent the imposition of any accelerated or additional tax under Section 409A
of the Code, then the Company will defer the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to the Participant) until the date that is
six months and one day following the Participant’s termination of employment
with all Service Recipients (or the earliest date as is permitted under
Section 409A of the Code), if such payment or benefit is payable upon a
termination of employment and (ii) if any other payments of money or other
benefits due to the Participant hereunder would cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred, if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
reasonably determined by the Oncor Board in consultation with the Participant,
that does not cause such an accelerated or additional tax or result in an
additional cost to the Company (without any reduction in such payments or
benefits ultimately paid or provided to the Participant).

SECTION 9. General Provisions.

(a) Nontransferability. No Award may be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by a Participant otherwise than by
will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate; provided that
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

(b) No Rights to Awards. No Participant or other Person shall have any claim to
be granted any Award, and there is no obligation for uniformity of treatment of
Participants, or holders or beneficiaries of Awards. The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant (whether or not
such Participants are similarly situated).

(c) Withholding. The Company shall have the right to deduct from any payment
made under the Plan any federal, state or local income or other taxes required
by law to be withheld with respect to such payment. To the extent permitted
under applicable tax laws, Participants will receive a cash dividend equivalent
payment sufficient to satisfy any minimum withholding taxes associated with
Participant’s SARs.

(d) No Guarantee of Continued Service. Nothing in this Plan shall confer upon
the Participant any right to continue providing services to the Company or shall
interfere with or restrict in any way the rights of the Company, which are
hereby expressly reserved, to terminate the services of the Participant at any
time for any reason what so ever, subject to the applicable provisions of, if
any, a consulting agreement.

 

8



--------------------------------------------------------------------------------

(e) Governing Law. This Plan shall be governed by and construed in accordance
with the laws of the State of Texas applicable therein.

(f) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform the applicable laws, or if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

(g) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

(h) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

SECTION 10. Term of the Plan. The Plan shall be effective on the Oncor Closing
Date and shall terminate upon the later of (x) the tenth anniversary of the
Oncor Closing Date or (y) immediately following the Company’s satisfaction of
all of its payment obligations with respect to any then outstanding Awards,
subject to earlier termination by the Oncor Board pursuant to Section 8.

 

9